Citation Nr: 0928726	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  01-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel 

INTRODUCTION

The Veteran had active service from June 1966 to April 1970, 
and from March 1971 to December 1974.  The Veteran died in 
2000.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  By that rating action, the RO denied 
the appellant's claims of entitlement to service connection 
for the cause of the Veteran's death, as well as her claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant timely appealed the RO's July 2000 
rating action to the Board. 

In August 2005, the appellant and her daughter testified 
before the undersigned Veterans Law Judge at a hearing 
conducted at the RO.  A copy of the hearing transcript has 
been associated with the claims files. 

In January and December 2006, the Board remanded the 
appellant's claims to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.  




FINDINGS OF FACT

1.  The immediate cause of the Veteran's 2000 death was 
hypoxic encephalopathy due to, or as a consequence of, 
respiratory distress due to, or as a consequence of, severe 
pneumonia.  Chronic obstructive pulmonary disease (COPD) and 
hypertension were listed as significant conditions that 
contributed to the Veteran's death but did not result in the 
underlying cause. 

2.  In May 2000, VA received the appellant's application for 
service connection for the cause of the Veteran's death and 
DIC benefits under the provisions of 38 U.S.C.A. § 1318. 

3.  At the time of the Veteran's death, service connection 
was in effect for generalized anxiety disorder with 
depression (evaluated as 50 percent disabling) and 
compression fracture at L1 with low back pain and 
radiculopathy (evaluated as 30 percent disabling).    

4.  The Veteran's fatal COPD and hypertension were first 
diagnosed many years after service discharge and have not 
been linked by competent medical evidence to service. 

5.  The cause of the Veteran's death has not been shown to 
have a causal connection to service or to a service-connected 
disorder.

6.  A total disability rating for compensation purposes based 
on individual unemployability had been in effect since 
September 1, 1991. 

7.  The Veteran was not in receipt of, or entitled to 
receive, compensation based on total disability for a period 
of 10 years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the Veteran's 
death, nor may his death be presumed to have been related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).

2.  The criteria for the establishment of DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

In this regard, via letters issued to the appellant in 
December 2002, August 2003, May 2004, January 2006, and 
January 2007, the RO specifically notified her of the 
substance of the VCAA including the types of evidence 
necessary to establish her claims for service connection for 
the cause of the Veteran's death and entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, and the 
division of responsibility between her and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the letters essentially satisfied the 
requirements of the VCAA by:  (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate her claims; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence she 
was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Here, notice as to the claims on appeal was not provided 
until after the July 2000 rating decision on appeal was 
issued.  The appellant, however, was not prejudiced from this 
timing error because the RO readjudicated the claims in 
statement and supplemental statements of the case issued 
throughout the duration of the appeal.  Thus, the Board finds 
that the essential fairness of the adjudication process was 
not affected by the VCAA timing error.  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant has not been provided notice with 
respect to the effective-date element regarding her claim for 
service connection for the cause of the Veteran's death.  As 
explained below, the Board has determined that service 
connection is not warranted for the cause of the Veteran's 
death.  Consequently, no effective date will be assigned, so 
the failure to provide notice with respect to that element of 
the claim was no more than harmless error.

Regarding the appellant's claim for service connection for 
the cause of the Veteran's death, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court of Appeals for Veterans 
Claims (Court) held that in a claim for benefits for the 
cause of the Veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

Although the letters listed above do not fully comply with 
Hupp, it appears from the statements and testimony by the 
appellant and her representative throughout the duration of 
the appeal that they are aware of what the Veteran was 
service-connected for during his lifetime.  In addition, the 
January 2007 letter did inform the appellant of the specific 
types of evidence that she should submit or identify and of 
the assistance that VA would provide to obtain evidence on 
her behalf.

With respect to the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the Veteran's death and not based 
upon the development of new evidence.  As there is no dispute 
as to the underlying facts of this case, and as the Board has 
denied the claim of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 as a matter of law, the notice and duty 
to assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
an appellant are to be avoided).  

Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Here, several private and VA 
medical nexus opinions were obtained and have been associated 
with the claims files, such as a VA pathologist's July 2008 
opinion.  In addition, the record reflects that the Veteran's 
certificate of death, service treatment records from both 
periods of his military service, post-service private and VA 
treatment records, and a hearing transcript are of record.  
Neither the appellant nor her representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any outstanding evidence that could be 
obtained to substantiate the claims.  The Board finds that 
the matters on appeal are ready for appellate review.  


II.  Merits Analysis

The appellant's primary contention is that medication 
prescribed for treatment of the Veteran's service-connected 
anxiety disorder and back disorder caused him to gain weight, 
which in turn precluded him from exercise.  Alternatively, 
she argues that the Veteran's depression caused his obesity 
or that the service-connected nervous disorder and back 
disability prevented the Veteran from receiving "proper 
treatment" for the condition that ultimately caused his 
death.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In order to establish service connection for the cause of 
death of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service- connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a Veteran's 
death may be demonstrated by showing that the Veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as cardiovascular 
disease, which may be presumed to have been incurred in 
service if they are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

In order to prevail on the issue of service connection, once 
the death of the Veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

The Veteran died in early 2000; the immediate cause of death 
was listed as hypoxic encephalopathy due to, or as a 
consequence of, respiratory distress due to, or as a 
consequence of, severe pneumonia.  COPD and hypertension were 
listed as significant conditions that contributed to the 
Veteran's death but did not result in the underlying cause. 

At the time of the Veteran's death, service connection was in 
effect for generalized anxiety disorder with depression 
(evaluated as 50 percent disabling) and compression fracture 
at L1 with low back pain and radiculopathy (evaluated as 30 
percent disabling).    

As to direct service connection for the cause of the 
Veteran's death, COPD and hypertension were not manifested 
during service.  While service treatment records (STRs) show 
that the Veteran was seen on several occasions for the flu 
and upper respiratory infections including September 1966, 
January 1968, March 1972, and November 1972; and 
costochondritis in February and March 1972, service 
separation examination reports, dated in December 1969 and 
February 1974, reflect that the Veteran's respiratory and 
cardiovascular systems were evaluated as "normal."  X-rays 
of the Veteran's chest were reported as "normal."  The 
Veteran's blood pressure while sitting was 130/86 and 120/80, 
respectively.  

The December 1969 examining physician noted that the Veteran 
had had chronic or frequent colds which referred to 
occasional upper respiratory infections that were treated 
symptomatically with no complications or sequalae.  It was 
also reported that the Veteran had experienced shortness of 
breath after vigorous exercise, which was non-incapacitating 
with no complications or sequalae.  This finding is 
consistent with a February 1971 Report of Medical History, 
wherein the Veteran specifically denied having had shortness 
of breath, asthma, palpitation or pounding heart, and high or 
low blood pressure.  

Most importantly, there is no competent medical evidence 
suggestive of a linkage between the reported in-service 
symptoms (i.e., solely those reported above and not those as 
to obesity which are discussed below) and the Veteran's 
death.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

In addition, as the first post-service medical evidence of 
any cardiovascular disease was not until June 1976 (VA 
outpatient report containing a blood pressure of 146/110), 
over a year after the Veteran was discharged from his second 
period of military service in December 1974, service 
connection for a cardiovascular disability on a presumptive 
basis is, therefore, not warranted.  38 C.F.R. §§ 3.307, 
3.309.

The Board now turns to the issue of whether the Veteran's 
medications prescribed for service-connected disorders caused 
his obesity and thus led to death, or otherwise contributed 
to his death.  It is the Board's fundamental responsibility 
to evaluate the probative value of all medical and lay 
evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).   

In particular with regard to the letters of the Veteran's 
treating physicians, although the Court has specifically 
rejected the "treating physician rule," the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician.  See Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Guerrieri, 4 Vet. App. at 473.

Relevant to her contention that medication prescribed for the 
Veteran's service-connected disorder caused him to gain 
weight, the record does not support her argument.  Instead of 
a weight gain caused by medication prescribed for the 
service-connected disorder, the record indicates that the 
Veteran had a long history of being overweight as early as 
shortly after he entered active service, and that he 
ultimately became obese during his second period of active 
service.  To the extent that various physicians have relied 
upon the belief that the Veteran became obese due to 
medications prescribed for the service-connected disorders, 
their opinions are equally unsupported.  

Service treatment records reflect that when examined for 
service enlistment in June 1966, the Veteran was found to 
have weighed 205 pounds; he was 67 inches tall.  In February 
1969, the Veteran sought assistance when he wanted to lose 
weight.  When examined for service separation in December 
1969, the Veteran weighed 202 pounds.  The examining 
physician specifically noted that the Veteran had recently 
gained 20 pounds due to "overeating."  

The Veteran's service entrance examination for his second 
period of service indicates that in February 1971, he weighed 
207 pounds.  In October 1972, the Veteran was noted to have 
requested "diet pills."  In May 1973, a service department 
medical examiner noted that the Veteran weighed 222 pounds 
with clothes.  An undated service department medical report 
indicated that the Veteran was then diagnosed with mild 
exogenous obesity.  (The Board has determined that the date 
of this document is likely sometime in 1973, because it was 
noted that the Veteran was then 26 years of age, which when 
calculated with his birth date would have resulted in a date 
of notation at some point in 1973).  In August 1973, the 
Veteran was noted to have had a "marked weight problem," 
and shortly before he was discharged from active service, his 
weight was recorded at 225 pounds in April 1974.  

The Veteran's pre-service and service weight difficulties are 
shown to have continued throughout his post-service history. 
In June 1976, a VA examiner noted that the Veteran had "no 
physical problems . . . except obesity."  In July 1976, he 
was noted to weight 253 pounds, although his ideal weight 
should have been between 142 to 156 pounds.  Although the 
Veteran's weight fluctuated, by the time of an April 1992 VA 
examination, the Veteran's weight was 318 pounds

The majority of the medical opinions do not address the 
central fact that the Veteran had a long history of being 
overweight and was diagnosed as being obese during active 
service.  The lack of an informed factual predicate renders 
such medical opinions to be of limited probative value as 
will be discussed below.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In an August 2003 letter, Joseph E. Agsten, M.D., stated that 
he had treated the Veteran as early as 1976. However, he 
noted that the first notation of documented weight in his 
records was dated in December 1986, when the Veteran was 211 
pounds.  Dr. Agsten observed that there was no doubt that the 
Veteran's obesity contributed to his health problems, but he 
could not state that medications caused his weight gain, 
although several of his prescribed medications could 
contribute to weight gain.  However, he stated that he 
"would suspect" that the Veteran's basic psychiatric 
illness was the underlying cause for his obesity.

Also of record is an October 2003 letter from Susan Ehrlich, 
M.D.  She reported that she provided psychiatric care for the 
Veteran from the summer of 1991 to the autumn of 1995.  She 
noted that the Veteran was prescribed a number of medications 
"some of which very likely made it more difficult for him to 
maintain or lose weight."  In a September 2005 letter, Dr. 
Ehrlich reiterated this information, but added that both the 
Veteran's anti-psychotic medications and anti-depressants 
carried a documented risk of weight gain.  She noted that the 
Veteran's weight increased progressively during his treatment 
while he was using such medications.  She added that the 
Veteran's physical endurance, musculo-skeletal system and 
cardio-respiratory system were affected negatively by his 
obesity.  She concluded by noting that "[i]f, at the time of 
his death, his physical status was unimproved from 1995, it 
is an overwhelmingly likely conclusion that the latter was a 
causal factor in the former."  

In a November 2003 letter, David T. Manly, M.D., reported 
that he provided psychiatric care to the Veteran from the 
fall of 1995 to 2000, and provided "medication management."  
Dr. Manly stated that "the combination of [the Veteran's] 
psychiatric illnesses and his medications contributed jointly 
to his difficulty with maintaining weight loss," and that 
his "weight problem was also a contributing factor in his 
overall health."  In a September 2005 letter, Dr. Manly 
added that both the Veteran's prescribed medications for 
depression, Depakote and Risperidone, contributed to his 
obesity, subsequent health problems, and ultimately to his 
death from pneumonia.

In a January 2004 letter, James R. Powell, M.D. stated that 
he provided care for the Veteran while he was hospitalized 
from April to May 2000.  He essentially observed that obesity 
has been found to be a factor in the development of many 
diseases and may impair therapeutic efforts.  He made no 
mention of the Veteran's medications.                                                                                                                                                                                                                                                                                                                                                                                                                                                   

In a September 2005 letter, Sandra B. Walton, LMFT, RNC, CNS 
stated that she treated the Veteran from December 1995 to 
April 2000 and provided psychotherapy for depression and 
anxiety.  She observed that there were multiple occasions 
when the Veteran's medications would be increased due to 
varying psychiatric symptoms, and that prescribed Risperdal 
had become increasingly known to cause "a significant weight 
gain."  She opined that the Veteran's depression led to his 
eventual obesity leading to more severe health problems and 
"probably eventual death from pneumonia." 

Contemporaneously submitted various internet extracts 
submitted include an American Family Physician report 
indicating that one of the significant side effects of 
Risperdal is "weight gain."  
 
The opinions of Drs. Agsten, Ehrlich, Manly, Powell and Ms. 
Walton are not based upon a comprehensive review of the 
record, irrespective of their corroborative effect as to the 
general effect of prescribed medications.  Wray v. Brown, 7 
Vet. App. 488, 492-493 (1995) (In analysis of cases involving 
multiple medical opinions, each medical opinion should be 
examined, analyzed and discussed for corroborative value with 
other evidence of record).  In particular, the examiners are 
unaware of information as found in the Veteran's claims 
folder and his service treatment records indicating that 
shortly after he entered active service, and well before he 
was prescribed psychiatric medications, he was already 
overweight and was diagnosed as being obese while in service. 

A medical examiner's review of the review of a claims folder 
in a claim for VA benefits does not equate to a finding that 
the resulting examination is adequate.  Instead, it has been 
held that when VA provides a medical examination, "must 
ensure that the examiner providing the report or opinion is 
fully cognizant of the claimant's past medical history.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see 
e Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical 
opinions that did not indicate whether the physicians 
actually examined the Veteran, did not provide the extent of 
any examination, and did not provide any supporting clinical 
data).  

As to VA generated evidence, also of record is a VA 
occupational medicine specialist's February 2006 opinion.  In 
that opinion, the VA occupational medicine specialist 
concluded that the Veteran's medication for his service-
connected psychiatric disability, as well as the anxiety 
disorder itself, "may have contributed to his lack of 
ability to control his weight" and that obesity has been 
shown to increase the mortality rate of individuals admitted 
to intensive care units.  The February 2006 VA occupational 
medicine specialist couched her opinions in equivocal terms, 
such as "may"  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in equivocal may or may not be 
related to service language).  See, too, Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Here, the February 2006 VA 
opinion is equivocal on whether the Veteran's service-
connected anxiety disorder itself, as well as medication 
taken for this disability, had contributed to his weight 
gain.  But again, the Court has held that a doctor's opinion 
phrased in terms of "may or may not" or ""could" be related 
to service is an insufficient basis for an award of service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).

The February 2006 VA occupational medicine specialist also 
indicated, after a review of the claims files, that her 
conclusion did not reach the certainty and causality of at 
least 50 percent.  She stated, "It would be purely resorting 
to supposition to determine how/why Mr. Dail developed 
pneumonia."  Thus, the February 2006 VA opinion tends to 
undermine, instead of support the appellant's claim for 
service connection for the cause of the Veteran's death.  

In a July 2004 addendum to an opinion issued in August 2003, 
a VA examiner clarified his earlier report that the Veteran's 
prescribed medications for service-connected disorders did 
not cause his death.  The physician reported that he had 
reviewed the claims file, including the Veteran's death 
certificate and the terminal hospital records a second time.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  

The examiner reported that he reviewed the course of the 
Veteran's terminal hospitalization, and as to the critical 
question of whether the Veteran's prescribed medications for 
the service-connected disorders caused the Veteran's death or 
his obesity, the examiner observed that such opinions 
"cannot be supported medically."  He added that "there is 
no evidence that the drugs caused the kind of weight gain 
that this veteran experienced during his lifetime.  There is 
no evidence that his anxiety caused him to be obese and there 
is no medical evidence to support the contention that his 
back pain caused him to be obese.  these are all speculative 
arguments . . . and they are not . . . supportable."

To the extent that the addendum may be read as indicating 
there is no connection between the prescribed medications and 
weight gain, the Board finds the report patently contradicted 
by the other opinions of record as detailed above.  However, 
the addendum may also be read as suggesting the examiner's 
opinion that this  Veteran's degree of weight gain ("the 
kind of weight gain") could not have been caused by the 
prescribed medications

Because the record remained not complete for appellate 
review, a comprehensive opinion addressing the causal role, 
if any, that the Veteran's service-connected disabilities, as 
well as medications used to treat the service-connected 
psychiatric disability had on his ability to be materially 
less capable of resisting pneumonia is a VA pathologist's 
July 2008 opinion, which was provided in response to the 
Board's December 2006 remand directives.  

After a comprehensive review of the Veteran's STRs and 
private and VA opinions, the July 2008 VA pathologist 
initially concluded that the Veteran was at least borderline 
obese from the time he entered military service.  The July 
2008 pathologist noted clinical findings from the Veteran's 
STRs, notably his June 1966 service enlistment examination 
report, containing findings that he had weighed 205 pounds at 
68.5 inches, which had resulted in a body mass index (BMI) of 
30.3.  The VA pathologist pointed to a July 1976 VA 
outpatient report as indicative of the Veteran's weight gain 
(i.e., his admission of poor nutritional choices/eating 
habits), as opposed to the antidepressant, Risperdal.  

The July 2008 VA pathologist's report directly reviews the 
pertinent evidence, and reflects the most thorough and 
factually supported opinion of record.  It directly 
considered each of the potential causes of the Veteran's 
death, to specifically include the role, if any, that the 
service-connected psychiatric and low back disabilities, as 
well as medications used to treat the psychiatric disability, 
had on the Veteran's ability to materially resist his fatal 
pneumonia.  

The July 2008 VA pathologist surmised that perhaps the 
antibiotic selected for outpatient treatment in April 2000 
was ineffective, which resulted in progress of the severity 
of the pneumonia and, ultimately, necessitated 
hospitalization.  However, he also determined that the 
Veteran's inability to respond to treatment was most likely 
due to an overwhelming burden on the body through sepsis and 
emphysema, a complication of pneumonia, as opposed to weight 
gain caused by his service-connected psychiatric disability, 
or the medication, Risperdal, used to treat that disability.  

The VA pathologist indicated that as he could only find one 
notation of COPD in the claims files (on an admission note at 
Pitt Memorial Hospital, the Veteran's terminal hospital), he 
could not comment on its role in the Veteran's death as it 
seemed, at best, nonexistent to insignificant.  Furthermore, 
the Veteran was noted  not to have been a smoker, and there 
was never any documentation of the side effects from 
Risperdal, Neuroleptic Malignant syndrome or extrapyramidial 
signs and symptoms.  

The VA pathologist emphatically concluded, as did VA 
physicians in August 2003 and July 2004, that the service-
connected psychiatric and low back disabilities, singly or in 
the aggregate, played no significant role in the Veteran's 
death.  Likewise, the VA pathologist opined that no service-
related pathology was identified that caused general 
impairment of health such that the Veteran became ill with 
pneumonia.  

As part of this comprehensive review, the VA pathologist 
unequivocally concluded that the Veteran was already morbidly 
obese when he started taking this medication, and that 
lifestyle choices most likely contributed to his obesity. 

In comparison to the preceding private opinions, which were 
not grounded in a review of the Veteran's history of obesity, 
to include being obese at service entrance in 1966 and the 
role that his poor eating habits played in his obesity, the 
July 2008 VA pathologist's opinion is supported by specific 
facts from the Veteran's service and post-service medical 
record, as discussed above.  

Accordingly, the July 2008 VA pathologist's report is 
considered to provide the most probative determination on the 
potential causes of the Veteran's death, to specifically 
include the role, if any, that the service-connected 
psychiatric and low back disabilities, as well as medications 
used to treat the psychiatric disability, had on his ability 
to materially resist his fatal pneumonia.  

(ii) 38 U.S.C.A. § 1318 Claim

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a Veteran's death was not service-
connected, provided that the Veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least five years from the date of his 
discharge or release from active duty, or for 10 or more 
years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the Veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain Veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the Veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(Veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical Veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased Veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the Veteran's life or the claim had 
been denied and was not subject to reopening:  "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis, i.e., only to claims pending 
on the date of the change of 38 C.F.R. § 3.22, January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  In this case, there was no 
claim pending for DIC benefits claimed under the provisions 
of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application in this case.

The Board notes that 38 C.F.R. § 3.22 was amended in December 
2005 and now provides, in pertinent part that "entitled to 
receive" means that the Veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the Veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the Veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  See 70 Fed. 
Reg. 72211-01 (December 2, 2005).

While the appellant has not been specifically notified of 
this amendment, the Board finds that there is no prejudice in 
proceeding with her claim for benefits under 38 U.S.C.A. § 
1318 in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  As discussed below, the appellant's claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, (1994).  Therefore, the Board will proceed 
with the adjudication of the appellant's claim on the merits.  
Sabonis v. Brown, 6 Vet. App. 426, (1994).  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service connected, even though the 
Veteran died of non-service-connected causes, if the 
Veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999. 38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

There is no basis for an award of DIC under 38 U.S.C.A. § 
1318 in this case.  The Veteran's service-connected 
psychiatric and back disabilities were not evaluated as 100 
percent disabling for ten years prior to his death, nor was a 
TDIU in effect for ten years prior to the Veteran's death.  
(See, October 1992 rating decision, wherein the RO awarded 
entitlement to TDIU, effective September 1, 1991).  The 
Veteran was last discharged from military service in December 
1974, which precludes a finding of a 100 percent evaluation 
for at least five years since discharge from service until 
death. Finally, the Veteran was not a prisoner of war.  For 
these reasons, there is no legal basis for entitlement to DIC 
under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III.  Final Considerations

Regarding the Veteran's representative's argument that the 
claims files should be remanded to have an internist and 
mental health provider, as opposed to a pathologist, answer 
the questions posed by the Board in its December 2006 remand 
directives, the Court has held that VA may satisfy its duty 
to assist by providing a medical examination conducted by one 
able to provide "competent medical evidence" under § 3.159(a) 
(1)."  Cox v. Nicholson, 20 Vet. App. 563 (2007) (finding 
that VA satisfied its duty to assist by providing a medical 
examination performed by a nurse practitioner).  The Board 
finds that the July 2008 VA pathologist's examination report 
is competent medical evidence.  The July 2008 pathologist's 
reported findings are sufficiently detailed with recorded 
history and clinical findings, to include the Veteran's 
entire service and post-service medical history.  
Additionally, it is not shown that the examination was 
deficient in any aspect, incorrectly prepared or that the 
July 2008 VA pathologist failed to address the questions 
posed by the Board in its December 2006 remand directives.  
As such, the Board finds that additional development by way 
of another examination would be redundant and unnecessary.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


